                              Case 20-00149       Doc 4    Filed 05/21/20    Page 1 of 1

                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND
                                            at Baltimore
                    In re:     Case No.: 17−18481 − TJC     Chapter: 7   Adversary No.: 20−00149

Roy Sens and Melanie Susan Sens
Debtors

Roy Sens
Melanie Susan Sens
Sens Mechanical, Inc.
Sens, Inc.
Plaintiff

vs.

Whiteford Taylor & Preston, LLP
Thomas C. Beach
Defendant


                                                      NOTICE


PLEASE TAKE NOTICE that a Pretrial hearing will be held

                             at 6500 Cherrywood Lane, Courtroom 3−E, Greenbelt, MD 20770

                             on 7/15/20 at 10:00 AM

to consider and act upon the following:

1 − Adversary case 20−00149. (01 (Determination of removed claim or cause)) Notice of Removal of Complaint by
Roy Sens, Melanie Susan Sens, Sens Mechanical, Inc., Sens, Inc.. Fee Amount $350. (Attachments: # 1 Exhibit
Exhibit A−Complaint State Court # 2 Exhibit Exhibit B−Notice of Removal State Court) (Marini, Lauren)


NOTICE TO MOVING PARTY

A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.



Dated: 5/21/20
                                                            Mark A. Neal, Clerk of Court
                                                            by Deputy Clerk, Michelle Maloney−Raymond
                                                            410−962−4373



Form ntcpretrl (07/19/05)
